Citation Nr: 1508037	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  98-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, characterized a major depressive disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 1999, the Veteran presented sworn testimony during a personal hearing before a decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In October 1999, October 2000, July 2003, and February 2005, the Board remanded the Veteran's claim for additional development.  In November 2005, March 2008, and February 2012 decisions, the Board denied the Veteran's claim.  Following each decision, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in turn vacated and remanded the decision back to the Board.  In its most recent November 2012 Order, the Court remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand.

In a September 2013 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a March 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In January 2015, the Veteran, through his attorney, submitted additional evidence directly to the Board; at that time, a written waiver of local consideration of this evidence was also submitted.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a major depressive disorder had its onset during his period of military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, major depressive disorder was incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran asserts that he suffers from a psychiatric disorder that was incurred during his military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection for major depressive disorder.

Service treatment records noted a probable hysterical type conversion and depressive reaction in March 1976 due to divorce proceedings and personal problems.  Additionally, it was reported that he had frequent headaches, an inability 

to sleep, and dizziness attributed to frequent arguments and bad nerves for which he took medication.  Subsequently, an April 1976 record noted that the Veteran was referred to the Psychiatrist Day Hospital the previous month for observation and evaluation.  He was felt to be anxious, depressed, and having difficulty handling his finances, marriage, and getting along with others.  It was noted that he attended the hospital for 80 hours from March 1976 to April 1976, during which time no thought disorder was noted.  His problems and symptomatology were primarily characteriological in nature, which had been a long pattern throughout his life in dealing with his problems and everyday situations.  It was noted that the psychological make-up in this type of individual usually has a poor response to treatment and that the Veteran was not motivated for retention on active duty and was psychiatrically cleared for administrative action.  It was further noted that the Veteran would continue to be a source of problems and an undue drain on the manpower of the unit to which he may be assigned.  It was recommended that he be separated from the military.  The Report of Medical History at service discharge noted depression and nervousness, which was situational, and also noted frequent headaches and dizziness.

Post-service evaluations of the Veteran included a May 1977 VA examination, which diagnosed explosive personality.

VA treatment records dated from July 1991 to October 2006 indicated treatment for alcohol abuse and depression as a result of family, social, and financial situations.

Records from John L. McClellan Memorial Veterans Hospital, dated from April 1993 to May 1993, noted that the Veteran was treated for manic depression in 1976.

A March 1996 psychological evaluation report noted that the Veteran had drug abuse problems in service and currently had dysthymia in addition to a personality disorder.  It was reported that psychological testing produced highly elevated and invalid results, as the Veteran tended to over-endorse negative statements.  It was also indicated that a review of VA medical records noted symptoms that appeared psychotic as early as 1976.

A March 1996 psychological evaluation from D.A. Stevens, PhD., revealed depression upon testing and noted difficulty in evaluating the Veteran's situation due to his substance abuse.

The Veteran was afforded another VA examination in July 1998, which noted an impression of a single episode of moderate major depressive disorder on axis I.

In multiple letters dated from July 1999 to September 2000, Dr. G.C. Evans opined that the Veteran's emotional symptoms were the result of his military service and knowledge of his medical illnesses, and that his depression was from losing his wife, inability to stay employed, and the delay in processing his claim for service connection.  Reports from Dr. Evans, dated in July 1999 and February 2000, refer to the Veteran's emotional problems prior to service, in service, and post service.  The latter report concluded that his emotional symptoms were the result of mental trauma in service and his potentially fatal physical illnesses. 

Records from Dr. B. Wall, dated from June 2003 to March 2004, documented treatment for recurrent depressive disorder in partial remission, a family history of depression, and polysubstance dependence, in full sustained remission.

A treatment summary from L.T.W., a social worker, received in June 2004 noted treatment for major depression. 

The Veteran was again afforded a VA examination in March 2005, for which the examiner reviewed the VA claims file prior to examination.  The psychiatric diagnoses included depressive disorder, not otherwise specified on axis I.  The examiner commented that it was difficult to assess the Veteran's depression as he was a limited historian.  The examiner therefore found it difficult to document the frequency, severity, and duration of symptoms.  The examiner opined that the Veteran was unemployed, not secondary to depression per se, but secondary to axis II personality disorder issues.  Furthermore, the examiner could not determine whether the Veteran's current depression was related to service as he referenced depression and problems dealing with a divorce.  The examiner found that the etiology of the Veteran's depression in the military and the etiology of his current depression are unclear.  The examiner concluded that he did not find significant evidence that the Veteran's depression was the same disorder previously diagnosed without speculation.

In an August 2006 letter, Ms. L.T.W., a VA social worker, noted that based upon review of the Veteran's military medical records, it was clear that his depression began while on active duty. 

In an October 2006 letter, Mr. R.R.G., another VA social worker, noted that the Veteran's service medical records documented his treatment for depression problems in service.  Citing specifically to the Veteran's discharge statement that his problems were "characteriological in nature," the social worker found that such characterization was not supported by any psychological testing or evidence in the service medical records and was most likely used as a way to expedite his discharge from service. 

In a July 2007 letter, a VA staff psychiatrist, Dr. I.K., noted that the Veteran's diagnoses of depression, history of addiction, and personality disorder were chronic and disabling.

Pursuant to the Board's October 2007 request, a Veteran's Health Administration (VHA) opinion was rendered in December 2007.  Based upon a review of the claims file, the examiner noted that a diagnosis of personality disorder (anti-social personality disorder) best identified the Veteran's diagnosis in April 1976 noting that symptomatology was primarily characterological in nature.  The psychiatrist cited to specific examples demonstrating that the Veteran met the DSM-IV criteria.  Two references to diagnoses of depression were discussed:  the April 1976 report that the Veteran was anxious and depressed, and the March 1996 report that the Veteran used drugs from 1975 until 1990 which caused paranoia and depression.  The examiner noted the street drugs abused by the Veteran and remarked that their consistent use can cause depression and sustain, even after the user stopped taking the drugs.

The VA psychiatrist was unable to make the connection that the Veteran's currently diagnosed "some sort-of depression" was related to his feeling of depression in service.  It was pointed out that the Veteran's concurrent history of substance abuse in itself could cause a mood disorder.  The December 2007 examiner also found that trying to make a connection between the two episodes of depression and ignoring the substance abuse and personality factors would be speculation and not based on evidence in the Veteran's claims file.  According to the VA psychiatrist, invalid psychological testing was more prevalent in an individual with a personality disorder than in a regular depressed patient.  In conclusion, the examiner stated that the depression mentioned in service was not related to the subsequent diagnosis of major recurrent depression. He added that the diagnosis of "characteriological" (personality disorder) in service was consistent with later diagnosis of anti-social personality; the diagnosis of substance abuse was valid and related to the depression currently diagnosed.

In a February 2008 letter, a VA staff psychiatrist noted that the Veteran had been in treatment since the mid 1990's.  The Veteran's history of substance abuse was discussed and it was further reported that he had been sober for over 15 years.

In March 2010, social worker R.R.G. provided an addendum to his previous opinion, in which he stated that while substance abuse does have a negative effect on mood, the Veteran was depressed in service, has had many years of sobriety since service, and currently displays symptoms of depression.

In April 2011, a VHA examiner conducted a review of the claims file and offered an opinion with regard to etiology.  Based on a review of the evidence, the examiner stated that the Veteran's Axis I disorders are dysthymic disorder; major depressive disorder, recurrent; and, polysubstance dependence (alcohol, cannabis, cocaine, heroin, hallucinogen, nicotine), and his Axis II disorder is antisocial personality disorder.  The examiner opined that there is not a 50 percent or greater probability that any current acquired psychiatric disorder had its clinical onset or is otherwise related to his active service.  The examiner could find no evidence that the Veteran met the criteria for a major depressive disorder while in service.

The examiner explained that, given the Veteran was in active service from 1974 to 1976, the diagnostic criteria to be applied was the DSM II criteria, as opposed to the DSM III criteria, which was not published until 1980.  The examiner stated that this helps understand the reference to treatment of "manic-depression" in 1976.  In addition, the reference to "psychotic symptoms" (such as hallucinations) would have supported a diagnosis of manic-depressive illness, depressed type.  But the records do not document manic symptoms.  On the other hand, the documentation in the active service records does document the marital, financial, and behavioral problems the Veteran was having, which would be more consistent with the diagnosis (DSM II) of depressive neurosis (this included reactive depressive symptoms).  With regard to the treatment with Thorazine in 1976, the examiner stated that a historical perspective needed to be applied.  The examiner explained that in 1976, there were very few antidepressant medications available. Antipsychotic medications, also just a few, included Thorazine and they were collectively known as major tranquilizers.  It is reasonable to assume it was prescribed to the Veteran more likely than not to address his anger and agitation and, perhaps, secondarily to address hallucinations.  Records make reference to hallucinations and psychosis in the context of substance use only. 

With regard to the March 1996 psychological evaluation, the April 2011 VHA examiner stated that the results are most likely invalid due to the effects of substance use and the reported tendency to over-endorse negative statements.  With regard to the letters and statements of Dr. Evans, the VHA examiner noted that Dr. Evans concluded the Veteran's emotional symptoms were the result of mental trauma in service and his potentially fatal physical illnesses.  The examiner failed to find documentation to support the causal statements of Dr. Evans.  With regard to the treatment records from Dr. Wall, these do not reflect a causal relationship to service years.  Further, the reported history of family depression contradicts other documentation where no such history was reported.  It is consistently reported that the Veteran did not known his biological father or paternal family.  It is unclear then what, if any, paternal genetic load the Veteran may have for depression or substance abuse.

With regard to the 2004 summary by L.T.W., SW, in which it was noted that the Veteran's depression began while on active duty, is not supported by the available documentation.  The VHA examiner stated that the available documentation supports a depressive reaction most likely than not secondary to a combination of stressors:  financial, marital, behavioral, substance use, and medical conditions.  Furthermore, the VHA examiner could find no documentation that subsequent episodes of major depression were causally related to depressive symptoms while on active duty.  The VHA examiner stated that the August 2006 statement of social worker L.T.W. is unfounded.  Furthermore, the Veteran's subsequent history of documented antisocial behaviors can be interpreted as indicative of a personality disorder while in service.

The April 2011 VHA examiner noted that an October 2006 opinion from social worker R.G.G. stated that while the Veteran's depression "clearly began while on active duty," in the 2010 addendum, it was acknowledged that substance use can have a negative effect on mood which is pertinent to documentation reporting active substance use while in service.  The VHA examiner stated that in these cases, the possibility of a substance induced depression is considered.  However, in the majority of the cases, the mood disorder resolves upon discontinuation of the substance use.  Post-service episodes of depression, in the absence of substance use, support two distinct problems but does not constitute evidence of causality to the symptoms while in service.

In summary, the VHA examiner could find no evidence that the Veteran met the criteria for a major depressive disorder while in service.  Furthermore, the VHA examiner could find no evidence that subsequent episodes of major depression are causally related and result from any depressive episode while in service. 

In August 2011, Dr. I.K. prepared a case summary pertaining to the Veteran. Dr. I.K. stated that he had been treating the Veteran since September 2007.  The examiner stated that when he initially began treating the Veteran, he was being treated for symptoms of depression and anxiety.  A history of polysubstance abuse was also noted but the Veteran reported being sober for almost 20 years.  He has multiple disabilities and is unemployed, but he attends college.  The examiner stated that over the past four years his mood has basically been fairly stable.  One of the themes that has come up throughout his treatment course has been his ongoing attempt to receive service-connected compensation from VA for his depressive disorder.  The Veteran reported that his depression began while he was in service.  He related that he was wrongly accused of using drugs and actually had drug paraphernalia planted in his locker by a sergeant who had a vendetta against him.  He indicated that this accusation of his using drugs was one of the major reasons why he was turned down for compensation because it was felt his mood disorder was secondary to substance usage.  He indicated that it is extremely disheartening to have his career hopes dashed by this incident and related that this led to his initial episode of major depressive disorder.

In support of his claim, the Veteran recently submitted a private psychiatric opinion from Dr. M.L.C. dated in January 2015.  In his report, Dr. M.L.C. noted that he had "thoroughly reviewed [the Veteran's] medical history, service record, and ancillary information including the December 2007 and April 2011 medical opinions."  Dr. M.L.C. concluded that the December 2007 and April 2011 VHA opinions are "completely inaccurate as they fail to take into account the most basic tenents of diagnostic evaluation of psychiatrically ill patients."  Dr. M.L.C. noted that these reports ascribed the majority of the Veteran's symptoms to a personality disorder, "despite the fact that [the Veteran] does not meet the DSM-V . . . criteria for a personality disorder."  To this end, Dr. M.L.C. stated that the Veteran "has been consistently described as having a partially treated major depressive disorder with all the classic DSM-V criteria for a depressive episode consistent with major depressive disorder."  He further explained that the Veteran had an active substance abuse disorder through 1990 and, with its remission, many of his symptoms ascribed to the personality disorder are no longer present.  Dr. M.L.C. continued, "[h]is major depression continues to only be in partial remission, making the diagnosis of a personality disorder, which has significant overlap with depressive symptomatology . . . . invalid."

Dr. M.L.C. additionally noted that the Veteran experienced symptoms of mental illness for the first time during his military service, which included symptoms of "depressed mood...diminished interest or pleasure in activities, insomnia, psychomotor agitation, fatigue, guilt, worthlessness, loss of ability to concentrate, indecisiveness, and suicidality."  Dr. M.L.C. explained that the Veteran had not developed a severe substance abuse disorder at this point during his active duty service.  He continued, 

Subsequent to that time [the Veteran] had multiple depressive disorders and the development of a severe substance use disorder.  He was diagnosed, at different times, with major depressive disorder, depressive disorder NOS, dysthymia (i.e., now called persistent depressive disorder) as well as his substance use disorder.  In the setting of active ongoing mood disorder and substance use disorders, personality disorders cannot be diagnosed based on Criteria E of the DSM-V.  [The Veteran] meets all the DSM-V criteria for a depressive episode associated with major depressive disorder, recurrent, severe, without psychotic features.  At times, he would have met the diagnostic criteria for major depressive disorder, in partial remission.  He would have also qualified for the specifics, at different times in his life, 'with anxious distress' or 'with mixed features.' . . . There is no question that [the Veteran] had a severe substance use disorder that developed, in its full form, subsequent to his active-duty service and when his major depressive disorder was untreated or only partially treated.  Since 1990, his substance use disorder has been in a sustained remission.  The symptoms [the Veteran] experienced in 1976 on active-duty service are virtually exactly the same as the ones he experienced repetitively through the present day, almost 40 years later.

See the psychiatric opinion of Dr. M.L.C. dated January 2015.

Dr. M.L.C. further opined, "[i]t is not appropriate, correct, and consistent with the standard of care to diagnose personality disorders when there are other mental illnesses including substance use disorders that could account for the behaviors, actions, and symptoms [the Veteran] was experiencing." 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The crux of this case turns on the etiology of the Veteran's disability.

Initially, with regard to the March 2005 VA etiological opinion, such opinion is entitled to no probative weight as the examiner was unable to offer an opinion without resorting to speculation, and found that the etiology of his depression in the military and etiology of his current depression were unclear.  Thus, the Board gives no probative weight to such opinion.

With regard to the December 2007 VHA report and opinion, as detailed above, the examiner was unable to make the connection that the Veteran's currently diagnosed "some sort-of depression" was related to his feeling of depression in service.  The examiner explained that his concurrent substance abuse could cause a mood disorder, and trying to make a connection between the two episodes of depression and ignoring the substance abuse and personality factors would be speculation and not based on the Veteran's claims file.  The examiner concluded that the depression mentioned in service was not related to the subsequent diagnosis of major recurrent depression.  The Board finds such opinion to be probative in nature due to the fact that such opinion contains a rationale and was based on review of the claims folder, to include the Veteran's psychiatric history.  The Board acknowledges, however, that such opinion failed to address the negative etiological opinions of record, thus such opinion is entitled to limited probative value.

The April 2011 VHA opinion is probative in nature due to the fact that it was based on a review of the claims file, to include the Veteran's psychiatric history, and contains a detailed rationale for the conclusions reached.  Also, the April 2011 VHA opinion cited to the Veteran's service treatment records and explained the significance of the notations in context of the Veteran's disability.  The examiner explained that the DSM II criteria were used at that time and that he did not meet the criteria for a major depressive disorder in service.  Also, in discussing the in-service treatment with Thorazine, the examiner explained that the record made reference to hallucinations and psychosis in the context of his substance use only.  The VHA examiner explained that in the majority of cases, the mood disorder resolves upon discontinuation of the substance use.  The Board accepts the VA examiner's opinion as being the probative, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Significantly, the Board also finds the January 2015 psychiatric opinion by Dr. M.L.C. to be probative in nature, as it was based upon a thorough review of the claims file.  Dr. M.L.C. provided a complete rationale for the opinion provided, which linked the Veteran's currently diagnosed major depressive disorder with the depressive symptoms he experienced during his military service.  Dr. M.L.C. detailed the progression of the Veteran's psychological symptoms dating from his military service through the present day and explained manifested symptomatology in terms of the appropriate DSM-V criteria.  Dr. M.L.C. noted that the Veteran continues to be diagnosed with major depressive disorder, in partial remission.  The Board thus finds the January 2015 psychiatric opinion of Dr. M.L.C. to be probative as to the pertinent question of medical nexus, as it was based upon a review of the medical evidence, and contains detailed rationale for the conclusions rendered.  See Boggs, supra; Owens, supra.

Thus, the evidence is at least in equipoise as to the matter of whether the Veteran's currently shown major depressive disorder had its onset during his period of military service.  38 C.F.R. § 3.102.  The Board will resolve this reasonable doubt in the Veteran's favor and conclude that the evidence supports the grant of service connection for a psychiatric disorder, to include major depressive disorder.  See 38 U.S.C.A § 5107 (West 2002).


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


